Citation Nr: 0500714	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-18 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
thigh scar.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1953 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
entitlement to a separate 10 percent rating for the veteran's 
service-connected right thigh scar.  The case was 
subsequently transferred to the RO in Montgomery, Alabama.  
The veteran withdrew his request for a personal hearing by 
statements provided in July 2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of this claim and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claim.

2.  The veteran's service-connected right thigh scar is 
manifested by a well-healed, tender two inch by four 
millimeter adherent scar, without evidence of any limitation 
of function.


CONCLUSION OF LAW

A rating in excess of 10 percent for a right thigh scar is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (before and after 
August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in May 2002, prior to the adjudication of the claim, 
and again in July 2002, August 2003, and July 2004.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the July 
2003 statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
VCAA notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain any additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a VA medical opinion pertinent to the issue on 
appeal was obtained in August 2002.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

Increased Rating Claims
Factual Background

Service records show the veteran sustained injuries including 
a right thigh laceration in an automobile accident in January 
1954.  Records show the wound was cleaned and sutured with 
good result.  VA examination in November 1954 revealed a 
superficial scar to the outer surface of the upper third of 
the right thigh with minimal loss of soft tissue.  There was 
no evidence of muscle hernia.  VA examination in May 1956 
included a diagnosis of asymptomatic right thigh scar.  
Service connection was established for scars to the left ear, 
right arm, and right thigh in a November 1954 rating 
decision.  A 0 percent rating was assigned.

VA examination in February 1960 noted only superficial 
scarring to the right thigh.  A June 1999 VA examination 
revealed a 1/2 inch well healed, nontender scar to the right 
thigh.  VA treatment records dated in October 2001 noted 
degenerative joint disease to the knees, but that there were 
no changes in range of motion of the veteran's 
musculoskeletal system.  

On VA examination in August 2002 the veteran complained of 
itching and soreness to his right thigh scar.  He reported he 
applied a vitamin E lotion every night to the scar that 
relieved the itching and discomfort.  The examiner noted a 
two inch scar to the outer aspect of the right hip region.  
The scar was approximately 4 millimeters in width and was 
adherent to the skin.  It was well healed with an area of 
depigmentation.  There was tenderness to palpation, but no 
evidence of ulcerous skin breakdown, elevated scar, tissue 
loss, inflammation, edema, keloid formation, or 
discoloration.  VA treatment records dated in January 2004 
noted full range of motion to the joints of the 
musculoskeletal system.  

In his notice of disagreement the veteran claimed an 
increased rating was warranted because the scar was tender 
and affected his ability to work at full capacity.  In his 
substantive appeal he stated that at times his scar was so 
tender that he could not bear to have anything touch it.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(November 19, 2003).  The revised amended versions may only 
be applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Rating Schedule criteria applicable to the present claim 
were essentially unchanged by that revision.  For superficial 
scars a compensable rating was assigned when there was 
evidence of tenderness and pain on objective demonstration 
(10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective before and after August 30, 2002).  For other 
scars the limitation of function of the part affected was to 
be rated.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
before and after August 30, 2002).

Based upon the evidence of record, the Board finds the 
veteran's service-connected right thigh scar is manifested by 
a well-healed, tender two inch by 4 millimeter adherent scar.  
Although the November 1954 VA examiner noted a superficial 
scar to the outer surface of the upper third of the right 
thigh with minimal loss of soft tissue, there is no other 
evidence of soft tissue loss.  The Board finds the veteran's 
right thigh scar is more appropriately described as a 
superficial scar rather than a deep scar.  It is significant 
to note, however, that even were the scar to be considered a 
deep scar the rating under the revised Diagnostic Code 7802 
would be noncompensable.  There is also no objective evidence 
of any limitation of function.  In fact, VA treatment records 
dated in October 2001 and January 2004, in essence, noted no 
limitation of right leg motion.  Therefore, entitlement to a 
rating in excess of 10 percent is not warranted.

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran's claims of 
limitation of function due to exquisite tenderness are 
inconsistent with the objective medical evidence of record.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 10 percent for a right 
thigh scar is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


